Title: VII. Proposed Amendment to Article 9: A Translation, 29 August 1782
From: Netherlands, States General of
To: Adams, John



29 August 1782

Article 9, in order to remove all difficulty, should be changed in the following manner.
It is further agreed and concluded that it shall be wholly free for all merchants, commanders of ships, and other subjects and inhabitants of the contracting parties in every place, subjected to the jurisdiction of the two powers respectively, to manage themselves, their own business. And moreover, as to  the use of interpreters or brokers, as also in relation to the loading or unloading of their vessels and everything which has relation thereto, they shall be, on one side and on the other, considered and treated upon the footing of natural subjects, or at least1 upon an equality with the most favored nation.
Agreed with this Amendment. to wit—insert the Words “ou au moins” in Place of the Word “et” between “Pays” and “en” in the French Translation.
Consenti, avec cette Correction viz. inserer les Mots “Ou, au moins” a la place de “et” entre “Pays” et “en,” in la Traduction françoise.
